STATE OF VERMONT

                                      ENVIRONMENTAL COURT

             In re: Appeal of Russell Collins,      }
             Therese Collins, Gary Collins, and     }
             Ammie Collins                          }   Docket No. 267-11-00 Vtec
                                                    }
                                                    }

                                         Decision and Order

Appellants Russell and Therese Collins and Gary and Ammie Collins appealed from a decision of
the Zoning Board of Adjustment (ZBA) of the Town of Fairlee denying conditional use approval for
a child-care business in a single-family residence. Appellants are represented by Christopher
Dye, Esq.; the Town is represented Andrea L. Gallitano, Esq. The Court held the trial on the
merits on August 15, 2001, took a site visit, and issued its findings and conclusions on the record
that the permit was granted for up to 12 full-time children, conditioned on the construction of the
circular driveway as presented at trial. The Court invited the parties to file their proposed
language for any additional permit conditions.

Based on the evidence and ruling at trial and the proposed conditions submitted by the parties, a
conditional use permit is hereby granted to Appellants for the operation of a licensed family child
care facility serving up to twelve full-time children, subject to the following conditions:

1. Appellants shall construct a semi-circular or loop driveway in the front yard of the property, as
shown on Exhibit 5, intended for one-way use in connection with the licensed family child care
facility.

2. All vehicles coming to the property to deliver or pick up children in connection with the licensed
family child care facility shall use the driveway by entering at the westerly access and exiting at
the easterly access, as shown on Exhibit 5.

3. Appellants shall assure that no vehicle coming to the property to deliver or pick up children in
connection with the licensed family child care facility shall back out of the driveway into the street.

Nothing about this approval or these conditions limits the personal use of the property by
Appellants or their guests, unrelated to the licensed family child care facility. Any increase in the
number of children to be served by this facility must be approved as an amendment to this
approval.

                                 th
Done at Barre, Vermont, this 17 day of August, 2001.




___________________
Merideth Wright
Environmental Judge